Case 3:17-cr-00622-FAB Document 1504-1 Filed 10/12/18 Page 1of1

3:17-cr-00622(FAB) USA v. MEDINA-RIVERA et al

 

 

 

 

  

 

/|

 

 

 

 

 

\/

 

 

 

 

 

  

 

 

GROUP A
Attendance Sheet - Status Conference 10/12/2018
Dft. Defendant SIGNATURE
1 Sadid Medina-Rivera Rachel Brill uc Mss Br)
. . “ I
3 Yamil Vazquez-Rivera | David W. Roman Aocud) KO) Rome
Zi. a
8 Luis G. Ayala-Garcia Jose Aguayo
| 12 Giovanni Ortiz-Soto
13. | Richard A. Franco-Perez Richrd ‘a Dansob Bob aS 4 A. ra | EN a
14 Wilfredo Rojas-Suarez | Humberto Guzman
23 George M. Franco-Perez | Manuel San Juan (excused)
24 | Nelson Rivera-Maldonado | Laura Maldonado Nene A Be
29 Angel R. Cruz-Vazquez | Thomas Lincoln Pex Wide Yaclel
4 —)
31 Miguel A. Martinez- Francisco realy Lj
Candelaria
46 Abimael Narvaez-Rosa_ | Lydia md (ye ee Ug, Lig Ui Va
54 | Nelson Gonzalez-Gonzalez | Victor Chis Lig
87 Juan E. Rivera-Serrano | Anita Hill

 

 

 

 
